GrOLDTHWAITE, J.
Tbe service of tbe attachment in tbis case having been made only by tbe summons of a garnishee, it was erroneous, bad tbe service been regular, to render a judgment against tbe defendant in attachment, until tbe garnishee bad admitted a debt due, or property in bis bands, or until a final judgment bad been entered for his default. 7 Ala. 715; 9 ib. 211.
Tbe disposition of tbe case on tbis ground renders it unnecessary to consider tbe other assignments.
Tbe judgment is reversed, and tbe cause remanded.